DETAILED ACTION
1.	This action is responsive to the following communication: NOA filed on 10/01/2021.
2.	Corrected Notice of Allowance. PTO: 37 updated to acknowledge foreign priority.
3.	The IDS filed 10/04/2021 is considered by the Examiner. Claims previously presented are allowable over the cited prior art indicated in the recent IDS filed. No response is required regarding this communication.

 (Previously filed)

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 09/23/2021.

Examiner’s Amendments to the Claims
The following listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims:
(Currently Amended) A method for displaying a marker point location performed at an electronic device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising:
displaying a virtual scene and a global map on a current display interface;
detecting a trigger operation from a first user on [[a]] the global map 
in response to the trigger operation on the global map of the virtual scene, displaying an enlarged global map of the virtual scene; 
obtaining a user selection of a marker point location on the enlarged global map by the first user, the marker point location indicating a target destination of a first user controlled virtual object;
in response to the user-selected marker point location on the enlarged global map, determining, within the virtual scene, a target scene area including the target destination of the first user controlled virtual object corresponding to the user-selected marker point location on the enlarged global map and sharing the user-selected marker point location on the enlarged global map with a second user controlled virtual object in the virtual scene associated with another electronic device in the virtual scene; and
displaying, within the virtual scene, a prompt signal in a viewing angle image of the first user controlled virtual object, the prompt signal being used for prompting a location of the target scene area in the virtual scene, and the viewing angle image being a virtual scene observable in a viewing angle range of the first user controlled virtual object in the virtual scene.
(Original) The method according to claim 1, wherein the determining a target scene area indicated by the marker point location in the virtual scene comprises:
determining scene location coordinates corresponding to the marker point location in the virtual scene according to location coordinates of the marker point location in the global map; and 
determining an area within a first preset range of the scene location coordinates as the target scene area.
(Currently Amended) The method according to claim 1, wherein the displaying a prompt signal in a viewing angle image of the first user controlled virtual object comprises:
displaying the prompt signal in a second preset range of the target scene area in a case that the viewing angle image of the first user controlled virtual object comprises the target scene area; and
displaying the prompt signal in the viewing angle image in a direction toward the target scene area in a case that the viewing angle image of the first user controlled virtual object does not comprise the target scene area.
(Currently Amended) The method according to claim 1, wherein the displaying a prompt signal in a viewing angle image of the first user controlled virtual object comprises:
displaying one selected from the group consisting of a text prompt, an icon prompt, and a special display effect in a third preset range corresponding to the target scene area in the viewing angle image.
(Original) The method according to claim 4, wherein the special display effect is one selected from the group consisting of changing an original display color of the target scene area into a target color, displaying a dynamic picture on an upper layer of a layer of the target scene area, and playing a special flicker effect.
(Currently Amended) The method according to claim 1, further comprising:
stopping displaying the prompt signal in the viewing angle image in a case that a location of the first user controlled virtual object is located in the target scene area, or the marker point location is updated.
(Currently Amended) The method according to claim 1, wherein the obtaining a marker point location in a global map of a virtual scene comprises:
obtaining, in a case that a selection operation by an associated object of the first user controlled virtual object on the global map is detected, location coordinates selected through the selection operation; and 
determining a location corresponding to the location coordinates as the marker point location.
(Currently Amended) An electronic device, comprising:
one or more processors; and
a memory configured to store a computer program;
the processor being configured to execute the computer program stored in the memory to implement the following operations:
displaying a virtual scene and a global map on a current display interface;
detecting a trigger operation from a first user on [[a]] the global map 
in response to the trigger operation on the global map of the virtual scene, displaying an enlarged global map of the virtual scene; 
obtaining a user selection of a marker point location on the enlarged global map by the first user, the marker point location indicating a target destination of a first user controlled virtual object;
in response to the user-selected marker point location on the enlarged global map, determining, within the virtual scene, a target scene area including the target destination of the first user controlled virtual object corresponding to the user-selected marker point location on the enlarged global map and sharing the user-selected marker point location on the enlarged global map with a second user controlled virtual object in the virtual scene associated with another electronic device in the virtual scene; and
displaying, within the virtual scene, a prompt signal in a viewing angle image of the first user controlled virtual object, the prompt signal being used for prompting a location of the target scene area in the virtual scene, and the viewing angle image being a virtual scene observable in a viewing angle range of the first user controlled virtual object in the virtual scene.
(Original) The electronic device according to claim 8, wherein the one or more processors are further configured to perform the following operations:
determining scene location coordinates corresponding to the marker point location in the virtual scene according to location coordinates of the marker point location in the global map; and 
determining an area within a first preset range of the scene location coordinates as the target scene area.
(Currently Amended) The electronic device according to claim 8, wherein the one or more processors are further configured to perform the following operations:
displaying the prompt signal in a second preset range of the target scene area in a case that the viewing angle image of the first user controlled virtual object comprises the target scene area; and
displaying the prompt signal in the viewing angle image in a direction toward the target scene area in a case that the viewing angle image of the first user controlled virtual object does not comprise the target scene area.
(Original) The electronic device according to claim 8, wherein the one or more processors are further configured to perform the following operations:
displaying one selected from the group consisting of a text prompt, an icon prompt, and a special display effect in a third preset range corresponding to the target scene area in the viewing angle image.
(Original) The electronic device according to claim 11, wherein the special display effect is one selected from the group consisting of changing an original display color of the target scene area into a target color, displaying a dynamic picture on an upper layer of a layer of the target scene area, and playing a special flicker effect.
(Currently Amended) The electronic device according to claim 8, wherein the one or more processors are further configured to perform the following operations:
stopping displaying the prompt signal in the viewing angle image in a case that a location of the first user controlled virtual object is located in the target scene area, or the marker point location is updated.
(Currently Amended) The electronic device according to claim 8, wherein the obtaining a marker point location in a global map of a virtual scene comprises:
obtaining, in a case that a selection operation by an associated object of the first user controlled virtual object on the global map is detected, location coordinates selected through the selection operation; and 
determining a location corresponding to the location coordinates as the marker point location.
(Currently Amended) A non-transitory computer-readable storage medium, storing at least one instruction, the instruction being loaded and executed by a processor of an electronic device to perform operations including:
displaying a virtual scene and a global map on a current display interface;
detecting a trigger operation from a first user on [[a]] the global map 
in response to the trigger operation on the global map of the virtual scene, displaying an enlarged global map of the virtual scene; 
obtaining a user selection of a marker point location on the enlarged global map by the first user, the marker point location indicating a target destination of a first user controlled virtual object;
in response to the user-selected marker point location on the enlarged global map, determining, within the virtual scene, a target scene area including the target destination of the first user controlled virtual object corresponding to the user-selected marker point location on the enlarged global map and sharing the user-selected marker point location on the enlarged global map with a second user controlled virtual object in the virtual scene associated with another electronic device in the virtual scene; and
displaying, within the virtual scene, a prompt signal in a viewing angle image of the first user controlled virtual object, the prompt signal being used for prompting a location of the target scene area in the virtual scene, and the viewing angle image being a virtual scene observable in a viewing angle range of the first user controlled virtual object in the virtual scene.
(Original) The non-transitory computer-readable storage medium according to claim 15, wherein the operations further include:
determining scene location coordinates corresponding to the marker point location in the virtual scene according to location coordinates of the marker point location in the global map; and 
determining an area within a first preset range of the scene location coordinates as the target scene area.
(Currently Amended) The non-transitory computer-readable storage medium according to claim 15, wherein the operations further include:
displaying the prompt signal in a second preset range of the target scene area in a case that the viewing angle image of the first user controlled virtual object comprises the target scene area; and
displaying the prompt signal in the viewing angle image in a direction toward the target scene area in a case that the viewing angle image of the first user controlled virtual object does not comprise the target scene area.
(Original) The non-transitory computer-readable storage medium according to claim 15, wherein the operations further include:
displaying one selected from the group consisting of a text prompt, an icon prompt, and a special display effect in a third preset range corresponding to the target scene area in the viewing angle image.
(Currently Amended) The non-transitory computer-readable storage medium according to claim 15, wherein the operations further include:
stopping displaying the prompt signal in the viewing angle image in a case that a location of the first user controlled virtual object is located in the target scene area, or the marker point location is updated.
(Currently Amended) The non-transitory computer-readable storage medium according to claim 15, wherein the operations further include:
obtaining, in a case that a selection operation by an associated object of the first user controlled virtual object on the global map is detected, location coordinates selected through the selection operation; and 
determining a location corresponding to the location coordinates as the marker point location.



Allowable Subject Matter
2.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Kim teaches the limitation: “a 3d view of a virtual environment that the user can explore and displaying a mini-map to aid the user in navigating the virtual environment”. But the claims recite a different combination of limitation: “displaying a virtual scene and a global map on a current display interface; detecting a trigger operation from a first user on  the global map of a virtual scene, the global map being configured to display a thumbnail of the virtual scene; in response to the trigger operation on the global map of the virtual scene, displaying an enlarged global map of the virtual scene; obtaining a user selection of a marker point location on the enlarged global map by the first user, the marker point location indicating a target destination of a first user controlled virtual object; in response to the user-selected marker point location on the enlarged global map, determining, within the virtual scene, a target scene area including the target destination of the first user controlled virtual object corresponding to the user-selected marker point location on the enlarged global map and sharing the user-selected marker point location on the enlarged global map with another a second user controlled virtual object in the virtual scene associated with another electronic device in the virtual scene; and displaying, within the virtual scene, a prompt signal in a viewing angle image of the first user controlled virtual object, the prompt signal being used for prompting a location of the target scene area in the virtual scene, and the viewing angle image being a virtual scene observable in a viewing angle range of the first user controlled virtual object in the virtual scene.”, that is not suggested or shown by Kim.

The prior art of Xaero teaches another combination, “enlarging a mini map by pressing a button on the keyboard or controller, in addition the user is able to save a location based upon xyz coordinates to mark it on the map”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        October 20, 2021